Citation Nr: 1208418	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Navy from June 1958 to June 1978.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The Board remanded the case for additional development in July 2011.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The July 2011 Board remand instructions stated that a review of the appellant's claims file was to be performed by an appropriate physician in order to determine the nature, onset date and etiology of the appellant's claimed bilateral hearing loss.  The reviewing doctor was supposed consider the information in the claims file in providing an opinion as to the onset date and etiology of the appellant's bilateral hearing loss.  The reviewer was instructed to offer an opinion as to the medical probabilities that any current bilateral hearing loss is attributable to the appellant's military service, to include any exposure to acoustic trauma in service.  The Board directed the reviewer to discuss all in-service and post-service audiometric testing.  

The record reflects that the appellant's claims file was reviewed by a VA physician in October 2011.  However, the reviewing doctor did not discuss the private post-service audiograms of record that are dated in August 1978, August 1981, and January 1982.  It is unclear that the reviewer even considered those private audiograms in that he stated that a minimal decline at 6000 Hertz only had been demonstrated in 1978; however, the August 1978 private audiogram demonstrates declines at 3000 Hertz and 4000 Hertz as well.  In addition, while the appellant reported hearing loss on his in-service May/June 1978 report of medical history and while he has indicated that he first experienced hearing loss during service in 1959, the July 2011 VA medical reviewer did not include any discussion of whether or not the symptoms the appellant has described in service and after service were consistent with his current bilateral hearing loss.  

Obviously, the reviewer did not provide the opinion that was requested in the Board's July 2010 remand instructions.  Neither the RO nor the AMC returned the claims file to the examiner for correction of this defect.  Thus, while the RO did arrange for the examination of the appellant, the physician's findings were inadequate, and would not withstand judicial review.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

In addition, as per the Stegall case, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Furthermore, as stated by the Court in Savage v. Shinseki, 24 Vet. App. 259 (2011), VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Thus the case must be remanded so that the previously requested opinions as to the significance of the 1978, 1981 and 1982 private audiometric testing results and the appellant's descriptions of his problems with his hearing in service can be generated.  

The appellant has stated that he was exposed to acoustic trauma while he was on active duty in the Air Force.  He maintains that he experienced problems with his hearing while he was in service.  However, because this is a case in which service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Pursuant to the July 2011 Board remand directives, the RO attempted to obtain the appellant's outstanding military records.  His personnel records were retrieved, but no additional service medical records were found at the National Personnel Records Center.  In this case, neither the AMC nor the RO has made a formal finding of the unavailability of the rest of the appellant's service medical records and it is unclear whether the RO has attempted to obtain other alternative records or notified the Veteran of the unavailability of the records.  See 38 C.F.R. § 3.159(c),(e) (2011).  This should be rectified on remand.

Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b.  The appellant should be afforded the opportunity to provide such documentation.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  The AMC/RO shall make additional efforts to obtain the Veteran's service treatment records.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  The non-existence or unavailability of such records must be verified by the Federal department or agency from whom they are sought.  If such attempts to collect the records prove futile, the AMC/RO shall issue a formal finding of unavailability as to those records. 

2.  Obtain from the Veteran a description of his hearing loss symptoms over the years from 1959 to the present.  Inform him that he can submit alternate sources of evidence in support of his claim, including third-party statements as well as any noted on the list provided in the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Dec. 13, 2005). 

3.  After completion of the foregoing, the claims file is to be returned to the physician who generated the October 2011 medical opinion.  If that physician is unavailable, the claims file should be assigned to another appropriate VA physician for review.

The reviewer is requested to provide an opinion as to the medical probability that any documented hearing loss is related to acoustic trauma which the Veteran may have experienced in service, as opposed to that which he experienced in his post-service occupational or recreational pursuits or some other cause or causes.

Specifically, the reviewer is requested to state whether the Veteran's defective hearing is related to any incident of military service, and to state the reasons for such an opinion.  The opinion should include a discussion of the effect and significance, if any, of post-service noise exposure, as well as the clinical significance of all audiometric testing of record (private and VA).  The opinion should also include a discussion of the descriptions of the Veteran's hearing loss symptoms over the years that were submitted by the Veteran and/or any third parties.  The effect and significance, if any, of in-service and post-service noise exposure must be delineated by the reviewer.

In particular, the physician must review the August 1979, August 1981 and January 1982 private audiogram records, and must comment on the significance of the findings made therein as to the etiology and onset of the Veteran's hearing loss.

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss specified above, the reviewer should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  If the reviewer concludes that another examination of the Veteran is needed before an opinion can be rendered, the AMC/RO such schedule the Veteran for said examination(s).

4.  Upon receipt of the VA reviewer or examiner's report, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA reviewer/examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

5.  After all appropriate development has been accomplished, the AMC/RO should again review the record, including any newly acquired evidence, and readjudicate the issue of service connection for bilateral hearing loss.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

6.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

